Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the avoidance grooves" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The term should be amended to read “the escape grooves”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findlay (US Patent No. 3,496,874) in view of Kress et al (US Patent No. 4,103,511) in view of Kuang (US PGPub No. 2019/0024649).

Findlay teaches:

limitations from claim 1, an inflatable pump (6; the limitations regarding an inflatable pump are considered intended use, the pump of Findlay is capable of operating as an inflatable pump via the compression in the cylinder and therefore reads on the limitation), wherein the inflatable pump comprises an air pump main body (10, 12), an air cylinder (14) and a disc (14a); a side of the air pump main body is provided with a bracket (12), the air cylinder and the bracket are connected to each other (via bolts 16) and the disc is fastened to a top side of the air cylinder (via bolts 26);

Findlay does not teach rotary joint protrusions and rotary joint holes used to connect the cylinder and main body bracket, instead relying on bolts (16, 26);

Kress teaches:

limitations from claim 1, a main body (10) and a device (34) to be connected to said main body (see FIG. 2-4); wherein the connection includes rotary protrusions (26, on body 10) and rotary holes (between tabs 40, see FIG. 4 on device 34) such that the two elements are connected (C. 4 Line 65 through C. 5 Line 7);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute the rotary joint connection taught by Kress, for the bolted connection between the cylinder and main body of Findlay, in order to provide a quick and simple method of connecting the two elements without the need for extraneous fasteners (C. 1 Lines 60-68 of Kress; C. 1 Lines 42-50 teaching a pump as the device);

Findlay does not specify a material for the cylinder and disc;

However, Kuang teaches that it is known to form pump components, particularly cylinder bodies, of plastics such as PPS (see paragraphs 33-36 and 43);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use plastics to form the cylinder and disc of Findlay, as taught by Kuang, as plastics are known to be lighter and cheaper than alternatives such as metal, as well as having higher temperature resistances (paragraph 43 of Kuang).



Findlay teaches the bracket (24) having a through hole (34) therein, through which a rocker arm (36) passes;

Kress further teaches:

limitations from claim 2, wherein a bracket (24) is provided with a mounting groove (at 26), a through hole (see FIG. 1, 3 and 5) is located in the middle of the mounting groove and breaks straight through the mounting groove (FIG. 3); a bottom side of the device (34) is disposed in the mounting groove (at 26, 40; see FIG. 5), and the bottom side of device (34) is abutted against a groove bottom of the mounting groove (see FIG. 5; C. 5 Lines 21-30);


    PNG
    media_image1.png
    680
    686
    media_image1.png
    Greyscale


limitations from claim 3, wherein the bracket (24) is provided with at least two rotary joint holes (22) which are disposed around an outer periphery of the mounting groove (see FIG. 3) and communicate with the mounting groove; an outer wall of the device (34) is provided with the rotary joint protrusions (40) corresponding to the rotary joint holes, and the device is clamped with the rotary joint holes through the rotary joint protrusions (C. 5 Lines 21-30);

limitations from claim 4, wherein there are two rotary joint holes (22) and two rotary joint protrusions (40), the two rotary joint holes are oppositely provided on two side walls of the mounting groove, and the two rotary joint protrusions are oppositely disposed on the outer wall of the device (see FIG. 3-4; while the connection of Kress teaches three equally spaced joint holes/protrusions, the examiner maintains that it would be obvious to one of ordinary skill in the art to choose a desired number of joints, such as two, in order to create a stronger connection via more or less engagement points; see MPEP 2144.04 Section VI. B.);

limitations from claim 5, wherein each of the rotary joint protrusions (40) has two clip surfaces opposite to each other (the top and bottom of tabs 40 shown in FIG. 5), and the two clip surfaces are located on a top side and a bottom side of the rotary joint protrusion, respectively; and the clip surface located on the bottom side of the rotary joint protrusion is flush with the bottom surface of the device (see FIG. 5);

limitations from claim 6, wherein the rotary joint protrusion (40) is provided with a guide slope which is provided on one side of the rotary joint protrusion and is formed into a wedge-shaped structure (see annotated FIG. 2 below);


    PNG
    media_image2.png
    480
    420
    media_image2.png
    Greyscale




Kuang further teaches:

limitations from claims 9 and 11-13, wherein the plastic air cylinder and the rotary joint protrusions are integrally formed, and a material of the plastic air cylinder and the plastic disc is PPS (paragraph 43 of Kuang);


Allowable Subject Matter
Claims 7, 8, 10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art, particularly to Kress, does not teach the joint protrusions as elastic members, a sidewall of which is provided with a deformation groove.
Regarding claim 8, the prior art, particularly Kress, does not teach escape grooves in the mounting groove corresponding to the rotary protrusions.
Regarding claims 10 and 16-20, the prior art, particularly Findlay, does not teach that the cylinder includes a coupling sleeve and two mounting posts as claimed, such that the disc is connected via the coupling sleeve and mounting posts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches removable pump cylinder connections: US 14490, 6435846, 5456583, 5334001, 5228842, 4527961;

The following prior art teaches rotary housing connections: US 2015/0040310, 10158169, 8191844, 5788399;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746